       Case 3:21-cr-00505-CAB Document 45 Filed 03/16/21 PageID.88 Page 1 of 4



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                            Case No.: 21-CR-00505-CAB
11                                       Plaintiff,
                                                          ORDER DENYING MOTION TO
12   v.                                                   SET CONDITIONS OF RELEASE
                                                          AND REVOKE DETENTION
13   Nicole KAPULE,
                                                          ORDER
14                                    Defendant.
15
16         On December 8, 2020, the Court detained Defendant Nicole Kapule based on serious
17   risk of flight. (See ECF Nos. 24, 26.) At the hearing, the Defendant was subject to a
18   rebuttable presumption of detention. The Defendant has filed a Motion for Reconsideration
19   of the detention order (ECF No. 39), and the Government has filed a Response in
20   Opposition (ECF No. 42).
21         The Court is cognizant of the Bail Reform Act and its requirement to consider certain
22   factors listed in 18 U.S.C. § 3142(g) in determining whether to detain or release a defendant
23   on bail. These factors were fully considered by the Court during Defendant’s detention
24   hearing. The Court can reconsider its decision of detention if prior to trial, the Court finds
25   that information exists that was not known to the movant at the time of the hearing and has
26   a material bearing on the issue of whether there are conditions of release that will
27   reasonably assure the appearance of such person and the safety of the community. 18
28   U.S.C. § 3142(f)(2). At the hearing, the Court told the Defendant that he was willing to

                                                      1
                                                                                    21-CR-00505-CAB
         Case 3:21-cr-00505-CAB Document 45 Filed 03/16/21 PageID.89 Page 2 of 4



1    consider any new information that she was proposing. However, the Court told the
2    Defendant that the main reason he was detaining her was because she keeps on committing
3    crimes.
4           In her Motion to Reconsider the Detention Order, the Defendant goes through the
5    3142(g) factors (See ECF No. 39 at 3–8), which the Court already considered and the
6    Defendant did not appeal to the District Court. As such, for her Motion, the Court will
7    consider solely information the Defendant proffers that did not exist at the time of the
8    detention hearing.
9           At the hearing, the Defendant indicated that her girlfriend, Brittny Gasca, had posted
10   a $50,000 corporate surety bond for the Defendant’s release in the state case where the
11   same charges were initially brought before the case was transferred to this Court. 1
12   Defendant further proffered that the state bond is unavailable due to the fact that the
13   majority of those funds have already been used for the state case. 2 Based on this, Defendant
14   asked the Court to impose a $20,000 cash or corporate surety bond. Given her extensive
15   criminal history outlined in the Pretrial Service report, which the Court adopted, the Court
16   found that the proposed amount was insufficient. However, the Court indicated that it
17   would consider a higher bond with a Nebbia hearing. The Defendant then inquired whether
18   the Court would consider a real property bond, which the Court indicated it would.
19          In her Motion to Reconsider, the Defendant now recommends a $30,000 personal
20   surety bond signed by Mercedes Kapule (Ms. Kapule’s cousin) and Kris Kapule (Ms.
21   Kapule’s mother), with a $5,000 a cash component. (See ECF No. 39 at 8–9.) Defendant
22   proffers the financial resources of her two proposed sureties. (Id.)
23
24
25   1
      In her Motion, the Defendant indicates that the amount of the bond was $55,000 through All Pro Bail
26   Bonds.

27   2
      However, the Defendant, neither at the hearing nor in her Motion, does not explain what funds were
     available for use in the state case since in the Court’s experience a corporate surety bond has to be secured.
28

                                                           2
                                                                                                 21-CR-00505-CAB
           Case 3:21-cr-00505-CAB Document 45 Filed 03/16/21 PageID.90 Page 3 of 4



1             The Government correctly points out, in its Response, that pursuant to 18, U.S.C., §
2    3142(c)(1)(B)(xii), the Court may include as a condition of release, that the defendant:
3             Execute a bail bond with solvent sureties; who will execute an agreement to
              forfeit in such amount as is reasonably necessary to assure appearance of the
4
              person as required and shall provide the court with information regarding the
5             value of the assets and liabilities of the surety if other than an approved surety
              and the nature and extent of encumbrances against the surety's property; such
6
              surety shall have a net worth which shall have sufficient unencumbered value
7             to pay the amount of the bail bond.
8    (ECF No. 42 at 9–10.) Based on this provision, besides otherwise objecting to Defendant’s
9    Motion, the Government argues that the suggested sureties: “(1) have not provided the
10   Court with information regarding the value of assets and liabilities; (2) do not appear to
11   have a net worth of sufficient unencumbered value to pay the amount of the bond; and (3)
12   have not demonstrated by affidavit that their assets are adequate to pay any bond.” (Id. at
13   11.)
14            The Court’s review of the financial information proffered by the Defendant as to
15   each surety supports the Government’s argument that each surety does not qualify
16   financially to meet a $30,000 bond. Notwithstanding, the Court indicated at the detention
17   hearing that it would be inclined to consider a high bond, to which the Defendant inquired
18   as to whether real property would be considered. However, in her Motion, the Defendant
19   does not propose a high bond, such as the $55,000 bond she posted stateside. Nor does the
20   Defendant propose either a high bond secured by property or a cash or corporate surety
21   bond.
22   ///
23   ///
24   ///
25
26
27
28

                                                      3
                                                                                       21-CR-00505-CAB
       Case 3:21-cr-00505-CAB Document 45 Filed 03/16/21 PageID.91 Page 4 of 4



1          Given the Defendant’s proposed amount of the bond, and the apparent lack of net
2    worth of the two proposed sureties, the Court DECLINES to revoke its detention order. In
3    the Court’s view, the Defendant remains a serious risk of flight. Defendant’s proposal is
4    inadequate to reasonably assure her appearance and the safety of the community. See 18
5    U.S.C. § 3142(f)(2).
6          IT IS SO ORDERED.
7
8    Dated: March 16, 2021                  BERNARD G SKOMAL
9                                           U.S. Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                21-CR-00505-CAB
